DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig. 18)  in the reply filed on June 4, 2020 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating unit” in claims 4, 5, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, “heating unit 228” shall be interpreted as a resistance heating component per page 7, lines 17-20, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (U.S. 2006/0199722) in view of Aihara et al. (U.S. 2007/0042897) or alternately (Aihara et al. (U.S. 2007/0042897 in view of Aihara et al. (U.S. 2006/0199722)) and Balasubramanian et al. (U.S. 2008/0084650).
Referring to Figure 4 and paragraphs [0065]-[0070], Aihara et al.’722 disclose an RF signal transmitting device for a plasma processing apparatus, comprising: a metal layer 32 made of tungsten, embedded in a plate 31 and served as an electrode (pars. [0051], [0065], [0068]); and a metal rod 34 configured to transmit RF signal, having an upper end and a lower end (Fig. 4, par.[0065]). 
Aihara et al.’722 further teach that rod 34 (terminal) is joined to metal layer 32 (RF electrode 32) by brazing or welding (par.[0069]). Aihara et al.’722 also teach that electrostatic chuck, heater, and susceptor shown in FIG. 2 to FIG. 4 may well have a connecting member for connection of a terminal 14, 24, or 34 to a metallic member (i.e. electrostatic electrode 12, resistance heating element 22, or RF electrode 32), as exemplified below (par.[0074]).
Aihara et al.’722 do not explicitly teach an upper end of the metal rod joined with the metal layer by a magnetic metal contact made of nickel, wherein the magnetic metal contact is formed by brazing and contacts with the metal layer and the metal rod while there is no material 
Aihara et al. ‘897 teach a metal layer 12, 38 (electrode, connecting member - both made from high melting point material like materials, par.[0073, 0084]). Aihara et al.’897 further teach a magnetic metal contact (brazing filler material like Ni, that is used to join metal rod 34 (terminal, for connecting to power supply, par.[0082]) to metal layer 12, 38 (pars. [0087]-[0088]) used to join the metal layer 12, 38 and the metal rod 34 (considering also that Aihara et al.‘897 teach that base body 31, dielectric layer 13, electrode 12 and connecting member 38 may be formed as single sintered body, and further that instant application discloses that the magnetic metal contact is made from nickel — specification at page 3, line 9).
Thus, it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the brazing material of Aihara et al.’722 with a magnetic metal contact made of nickel as taught by Aihara et al.’897 to join the metal layer with the upper end of the metal rod of Aihara et al.’722, and further wherein the magnetic metal contact is formed by brazing and contacts with the metal layer and the metal rod while there is no material disposed between the magnetic metal contact and the metal rod in view of teachings by Aihara et al.’722 and Aihara et al. ‘897 since this is a known alternative structure for connecting metal layer to power supply rod in plasma processing apparatus to obtain improved corrosion resistance during substrate processing.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.  The resulting apparatus of Aihara et al.’722 in view of Aihara et al.’897 would yield an upper end of the metal 
Additionally, it has been held that the selection of a known a material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the brazing material analogous to that of Aihara et al.’722 out of a magnetic metal contact made of nickel, as taught by Aihara et al.’897, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
Alternate rejection of Aihara et al.’897 in view of Aihara et al.’722 
Referring to Figure 4A and paragraphs [0072]-[0087], Aihara et al. ‘897 teach a metal layer 12, 38 (electrode, connecting member - both made from high melting point material like materials containing platinum or niobium - 0073, 0084). Aihara et al. further teach a magnetic metal contact {brazing filler material like Ni, that is used to join metal rod 34 (terminal, for connecting to power supply — 0082) to metal layer 12, 38 (0087, 0088)} used to join the metal layer 12, 38 and the metal rod 34 (considering also that Aihara et al. ‘897 teach that base body 31, dielectric layer 13, electrode 12 and connecting member 38 may be formed as single sintered body, and further that that instant application discloses that the magnetic metal contact is made from nickel — specification at page 3, line 9)}. Aihara et al. ‘897 teach that the apparatus can also be used for corrosion resistance to plasma corrosive gases (0108, 0124).

Aihara et al.’722 teach an RF signal transmitting device for a plasma processing apparatus, comprising: a metal layer 32 (RF electrode — Fig. 4 and 0065) embedded in a plate and 31 (base body — 0065) served as an electrode; and a metal rod 34 (terminal — 0065) configured to transmit RF signal, having an upper end and a lower end (Fig. 4), the upper end of the metal rod 34 being electrically coupled to the metal layer 32 (via connecting member 18 — Fig. 5B and 0074, 0076), Aihara et al.’722 further teach that rod 34 (terminal) is joined to metal layer 32 (RF electrode 32) by brazing or welding (0069). Aihara et al.’722 also teach that electrostatic chuck, heater, and susceptor shown in FIG. 2 to FIG. 4 may well have a connecting member for connection of a terminal 14, 24, or 34 to a metallic member (i.e. electrostatic electrode 12, resistance heating element 22, or RF electrode 32), as exemplified below (0074).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the metal rod to transmit RF signal for a RF signal transmitting device in view of teachings by Aihara et al.’722 and Aihara et al. ‘897 in the apparatus of Aihara et al. ‘897 as known alternate use of metal rod (and the metal layer within the ceramic body) for corrosion resistance in plasma environment (Aihara et al.’722 — 0065, and Aihara et al. ‘897 — 0108, 0124).


Referring to Figure 3 and paragraphs [0048]- [0050], Balasubramanian teach a plasma apparatus comprising a metal layer 223 connected with a metal rod 286 (conductive member-par.[0050]), wherein the metal rod 286 is made from tungsten (par. [0050]).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the metal rod made from tungsten in view of teaching by Balasubramanian in the apparatus of Aihara et al’722 in view of Aihara et al. ‘897 (or alternately Aihara et al. ‘897 in view of Aihara et al.’722), as a known alternative material used for forming metal rod in plasma processing apparatus substrates to obtain similar coefficient of thermal expansion between the metal rod and the metal layer.
 Additionally, it has been held that the selection of a known a material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
With respect claim 4, the RF signal transmitting device of Aihara et al.’722 or Aihara et al.’897 or alternately (Aihara et al.’897 in view of Aihara et al.’722) and Balasubramanian et al. further includes wherein the plate 31, 21 includes a heating unit 22 (Aihara et al.’722-Fig. 4, par.[0056], [0061], Aihara et al.’897-Fig. 3, par.[0077]).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (U.S. 2006/0199722) in view of Aihara et al. (U.S. 2007/0042897) or alternately (Aihara et al. lied to claims 1 and 4 above, and further in view of Komatsu et al. (U.S. 2009/0277895).
The teachings of Aihara et al.’722 in view of Aihara et al.’897 or alternately (Aihara et al.’897 in view of Aihara et al.’722) and Balasubramanian et al. have been discussed above.
Aihara et al.’722 in view of Aihara et al.’897 or alternately (Aihara et al.’897 in view of Aihara et al.’722) and Balasubramanian et al. do not explicitly teach the plasma processing apparatus comprising:  a housing having a bottom; and a heating pedestal, comprising:  a plate having a metal layer for transmitting RF signal and a heating unit enclosed therein; and a column extending from the bottom to support the plate within the housing, the column having a first metal rod enclosed therein, the first metal rod having an upper end and a lower end.
Referring to Figures 1-2 and paragraphs [0054]-[0062], Komatsu teach a plasma processing apparatus comprising:  a housing 42 (Fig. 1 and par.[0054]) having a bottom (bottom wall of housing 42); and a heating pedestal 70 (mounting table structure – par.[0057]), comprising:  a plate 72 (mounting table body — par.[0057]) having a metal layer 94 made of tungsten (chuck electrode — Fig. 2 and pars.[0060]-[0061]) for transmitting RF signal and a heating unit 96 ( heater portion — Fig. 2 and par.[0060]), the heating body can be a resistive type (par.[0003]) enclosed therein (Figs. 1, 2); and a column 71 (cylindrical support column — Figs. 1, 2 and par.[0057]) extending from the bottom to support the plate 72 within the housing (Figs. 1, 2), the column 71 having a first metal rod 98 (power-feeding line member — par.[0062]) enclosed therein, the first metal rod 98 having an upper end and a lower end, the upper end of the first metal rod being electrically coupled to the metal layer 94 (par.[0062]).

With respect to claim 8, the plasma processing apparatus of Aihara et al.’722 in view of Aihara et al.’897 or alternately (Aihara et al.’897 in view of Aihara et al.’722) and Balasubramanian et al. and Balasubramanian et al. further includes wherein the column of the heating pedestal having a second metal rod 102 electrically coupled to the heating unit 96 of the plate (Komatsu-Fig. 2, par.[0062], Additionally, second metal rod 24 is electrically coupled to a heating unit 22-Fig. 4, par.[0062]).
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Alhara is silent about a magnetic metal contact. Applicant further argues that Alhara’897 is silent about forming a “magnetic metal contact” that is used to join the metal layer and the metal rod.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Aihara et Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Therefore, the apparatus of Aihara et al.’722 in view of Aihara et al.’897 or alternately (Aihara et al.’897 in view of Aihara et al.’722) and Balasubramanian et al. satisfies the claimed requirements.
With regards to Tsuchida, applicant’s arguments are moot since the Tsuchida reference has been withdrawn.
With regards to applicants arguments in reference to the materials of the metal layer, metal rod, and magnetic metal contact, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tomita et al.’875, Kasanami et al.’117, Gelatos et al.’374, Zhao et al.’379, Goto’007, and Maehara et al.’774 teach a metal layer joined to a metal rod through brazing and a heating unit within a plate.  Maeda et al.’885 teach the metal layer and metal rod are made of tungsten.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716